The Honorable Randy Minton State Representative 880 Minton Road Ward, AR 72176-8618
Dear Representative Minton:
You have requested my opinion on the following two questions:
  1. Can a taxpayer under Cabot City Ordinance 13-1995 receive a tax refund on a single transaction above the $25 cap for three years back from the date of the initial request?
  2. Under Cabot City Ordinance 9-1999, does the $25 tax cap on single transactions apply to purchases of construction material in Cabot for use outside Cabot?
It has come to my attention that the City of Cabot's policy with respect to the tax cap on single transactions is currently the subject of a putative class action litigation in Michael Jason Sentell v. City of Cabotand State of Arkansas, Lonoke County Chancery Case No. 99-722. It has long been the policy of this office to decline to opine on any issue that is the subject of pending litigation, particularly when the State of Arkansas is party to the litigation. Moreover, with respect to the second of your questions, I should note that ordinarily this office restricts itself to construing state law, not local ordinances. The construction of local ordinances necessarily involves determining the intent of local legislators — a task better left to the appropriate city or county attorney or, upon proper application, to a court of competent jurisdiction.
Subject to the above limitations, please feel free to contact me if I can be of assistance.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JHD/cyh